No part of respondents’ lands was acquired in this proceeding, nor is any of it contiguous to land acquired by appellant and no portion thereof abuts upon any discontinued portion of any of the highways which have been closed and discontinued by this proceeding. Respondents’ right of recovery cannot be based upon section 42 of chapter 724 of the Laws of 1905, as amended by section 9 of chapter 314 of the Laws of 1906, because the statute does not apply to this proceeding as it is limited to lands within the counties of Ulster, Albany or Greene. The lands involved in this proceeding are situated in the county of Westchester, and it follows that the order is reversed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred.